     Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 1 of 23 PageID #: 1




                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF KENTUCKY
                                 AT LOUISVILLE

JULIE A. BARNES                                          )
2009 Hamburg Pike                                        )
Lot 88                                                   )
Jeffersonville, IN 47130                                 )
                                                         )
and                                                      )
                                                         )
SHEYANNE R. BARNETT                                      )
2984 Wilson Avenue                                       )
Apartment 200                                            )
Louisville, KY 40211                                     )
                                                         )
                                                         )
                                                         )
                             PLAINTIFFS,                 )
                                                         )   CIVIL ACTION NO.:
v.                                                       )
                                                         )    3:21-cv-196-DJH
                                                             __________________
SAFE ZONE SERVICES, LLC                                  )
4333 Robards Lane                                        )
Louisville, KY 40218                                     )
                                                         )   COMPLAINT AND
                                                         )    JURY DEMAND
        SERVE:        Daniel B. Walsh                    )
                      4333 Robards Lane                  )
                      Louisville, KY 40218               )
                                                         )
                                                         )
UEC HOLDINGS, INC.                                       )
4333 Robards Lane                                        )
Louisville, KY 40218                                     )
                                                         )
                                                         )
        SERVE:        Steven A. Goodman                  )
                      500 W. Jefferson St., Suite 2100   )
                      Louisville, KY 40202               )
                                                         )
                                                         )
                                                         )
and                                                      )

                                               1
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 2 of 23 PageID #: 2




UNITED ELECTRIC COMPANY, INC.                              )
4333 Robards Lane                                          )
Louisville, KY 40218                                       )
                                                           )
                                                           )
       SERVE:         Daniel B. Walsh                      )
                      4333 Robards Lane                    )
                      Louisville, KY 40218                 )
                                                           )
                                                           )
                                                           )
                             DEFENDANTS.                   )

       Come the Plaintiffs, Julie Barnes and Sheyanne Barnett, by counsel, and for their

Complaint and Jury Demand against the above-named Defendants provide as follows:

                                           PARTIES

       1.   Plaintiff, Julie Barnes, is and at all times pertinent hereto was, a resident of

Jeffersonville, Clark County, Indiana. Plaintiff, Sheyanne Barnett, is and at all times pertinent

hereto was a resident of Louisville, Jefferson County, Kentucky.

       2.   Defendant Safe Zone Services, LLC is a Kentucky Limited Liability Company with

its principal place of business located at 4333 Robards Lane, Louisville, Kentucky. Safe Zone

Services, LLC’s agent for service of process is Daniel B. Walsh with a mailing address of 4333

Robards Lane, Louisville, Kentucky. Defendant UEC Holdings, Inc. is a Kentucky corporation

with its principal place of business being 4333 Robards Lane, Louisville, Kentucky. Defendant

UEC Holdings, Inc. agent for service of process is Steven A. Goodman with a mailing address of

500 West Jefferson Street, Suite 2100, Louisville, Kentucky.         Defendant United Electric

Company, Inc. is a Kentucky corporation with its principal place of business being located at

4333 Robards Lane, Louisville, Kentucky. Defendant United Electric Company, Inc.’s agent for

service of process is Daniel B. Walsh with a mailing address of 4333 Robards Lane, Louisville,

                                               2
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 3 of 23 PageID #: 3




Kentucky. For all purposes, both jurisdictional and legal, within this Complaint, Plaintiffs allege

that Defendant Safe Zone Services, LLC, Defendant UEC Holdings, Inc. and Defendant United

Electric Company, Inc. (hereinafter collectively referred to as “Defendants”) are “joint

employers” within the meaning of 42 U.S.C. Section 2000e et seq. (Title VII of the Civil Rights

Act of 1964, as amended) and the Kentucky Civil Rights Act encoded at KRS Chapter 344. The

joint employer doctrine was recognized by the Supreme Court in Boire v. Greyhound Corp., 376

U.S. 473 (1964), and has been clearly articulated in the Sixth Circuit since its decision in

Swallows v. Barnes & Noble Book Stores, Inc., 128 F.3d 990 (6th Cir. 1997). The Sixth Circuit

went on to observe:

       The basis of the [joint employer] finding is simply that one employer while
       contracting in good faith with an otherwise independent company, has retained for
       itself sufficient control of the terms and conditions of employment of the
       employees who are employed by the other employer. Thus, the “joint employer”
       concept recognized that the business entities involved are in fact separate but that
       they share or co-determine those matters governing the essential terms and
       conditions of employment.
Swallows v. Barnes & Noble Book Stores, Inc., 128 F.3d 990, 993 n.4 (6th Cir. 1997) (citing

NLRB v. Browning-Ferris Indus., Inc., 691 F.2d 1117, 1123 (3rd Cir. 1982) (citations omitted)).

Plaintiffs further assert that Defendants are also “alter egos” of each other for all purposes within

the context of this Complaint as these three Defendants have substantially identical management,

business, purpose, operation, customers, supervision, and ownership, and were formed by the

ownership of each of the Defendants, in part, with the intent of avoiding independent corporate

or company liability such as the liability alleged by the Plaintiffs in this Complaint pursuant to

the provisions of 42 U.S.C. Section 2000e et seq. (Title VII of the Civil Rights Act of 1964, as

amended) and the Kentucky Civil Rights Act encoded at KRS Chapter 344.




                                                 3
   Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 4 of 23 PageID #: 4




                                JURISDICTION AND VENUE

        3. This Court has subject matter jurisdiction over the claims set forth herein pursuant to

28 U.S.C. Section 1331 as the Plaintiffs’ respective actions arise under the provisions of 42

U.S.C. Section 2000e et seq. (Title VII of the Civil Rights Act of 1964, as amended). This Court

has supplemental jurisdiction over Plaintiffs’ claims filed under the provisions of the Kentucky

Civil Rights Act encoded at KRS Chapter 344 pursuant to 28 U.S.C. Section 1367.


        4. Venue is proper in this judicial district pursuant to 28 U.S.C. Section 1391(b) as a

substantial part of the events or omissions giving rise to these claims occurred in this judicial

district.


     STATEMENT OF PERTINENT FACTS RELEVANT TO PLAINTIFF BARNES

      5. Plaintiff Julie Barnes (hereinafter “Plaintiff Barnes” or “Barnes”) was employed by

Defendants as a Flagger beginning on or around September 19, 2019. Plaintiff Barnes initially

worked for Defendants’ as a full-time employee averaging 40 to 60 hours a week.

      6. Plaintiff Barnes’ duties as a flagger involved traveling to various work sites to direct or

control traffic around road construction sites. These duties frequently required Barnes to be

partnered with another employee for transportation and safety purposes at various work sites. At

the start of her employment, Plaintiff Barnes was assigned to work with George Kirby—a fellow

flagger who was assigned by Defendants’ agents or employees to train her.

      7.    Shortly after Plaintiff Barnes began working with Mr. Kirby, Kirby began to subject

Ms. Barnes to unwelcome and highly offensive conduct of a sexual nature on a frequent basis in

the workplace. More specifically, Mr. Kirby’s conduct consisted of, but was not limited to,

Kirby making sexually explicit comments regarding Barnes’ body; Kirby making inappropriate

propositions for sexual acts and requests for dates to Barnes; and Kirby taking unauthorized

                                                 4
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 5 of 23 PageID #: 5




pictures of Barnes’ breasts and butt. Additionally, Mr. Kirby demanded that Barnes “suck his

cock,” let him “eat her out” in the work truck, and that he wanted to “fuck that pussy from

behind.” Such comments were made by Mr. Kirby to Plaintiff Barnes on almost every occasion

that the two worked together a work partners for the Defendants. Mr. Kirby subjected Plaintiff

Barnes to the above-described unwelcome and highly offensive sexually motivated conduct

throughout Plaintiff Barnes’ employment with the Defendants despite her persistent requests for

Mr. Kirby to stop his sexually offensive and inappropriate conduct.

     8. During Plaintiff Barnes’ employment with Defendants, Mr. Kirby obtained Plaintiff

Barnes’ cell phone number from her personnel file without her permission and thereafter began

calling and texting Plaintiff Barnes during her flagger duties when Plaintiff Barnes and Mr.

Kirby were not assigned to work together. Also, Mr. Kirby began making unwanted telephone

calls and texts to her cell phone after work hours. In these messages and during these unwanted

phone calls, Mr. Kirby continued to ask Plaintiff to go out with him on dates and made other

inappropriate comments. Plaintiff Barnes ignored Mr. Kirby’s communications and continued to

reject his sexual advances and propositions.

     9. Mr. Kirby also inappropriately touched Plaintiff Barnes on the occasions that the two

individuals worked together. On numerous instances, Mr. Kirby grabbed Barnes’ thighs and

attempted to rub her inner thigh while she rode in the truck with him. Mr. Kirby also grabbed or

touched Plaintiff Barnes’ butt on more than six occasions during her employment with

Defendants. On one occasion, Mr. Kirby grabbed Barnes’ arm and tried to force her to kiss him.

Throughout her employment with Defendants, Plaintiff Barnes repeatedly told Mr. Kirby to stop

touching her and that his touching and other sexually offensive conduct that he subjected her to

was unwanted and offensive.



                                               5
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 6 of 23 PageID #: 6




       10. On or around January 2020, Mr. Kirby gained unauthorized access to Plaintiff

Barnes’ “SnapChat” account to look for pictures of Plaintiff Barnes. On another occasion, Mr.

Kirby found nude photos online of other women and showed them to his co-workers, claiming

the explicit photographs were of Plaintiff Barnes.

       11. On or around February 2020, Plaintiff Barnes made a verbal complaint regarding Mr.

Kirby’s sexually inappropriate behavior to Defendants’ management personnel. In response to

her complaints, two supervisors, Jenny [last name unknown] and Samantha Bartley, told Plaintiff

Barnes to “get over it.” Additionally, Ms. Bartley stated that it was her opinion that Plaintiff

Barnes was bringing the sexual harassment upon herself due to the way she dressed at work.

However, Plaintiff Barnes, like many other female employees of the Defendants, wore yoga

pants, sweatshirts, t-shirts, or a tank-top and shorts to work depending on the weather conditions.

Defendants’ agents and/or employees never informed Plaintiff Barnes that her work attire was

inappropriate prior to her making complaints about Mr. Kirby’s sexual harassment of her in the

workplace. Moreover, Defendants’ employee handbook never described what work attire was

appropriate or inappropriate.

       12. On or around March 2020, Plaintiff Barnes made a verbal complaint to Mark

Hatcher, an officer, shareholder, and/or member of one or more of the corporate Defendants,

regarding Mr. Kirby’s continued sexually inappropriate behavior after her previous complaints to

Jenny and Samantha Bartley failed to correct Mr. Kirby’s sexually offensive actions directed

towards her in the workplace. Mr. Hatcher responded that Mr. Kirby was “just that way,” and

that Plaintiff Barnes needed to “deal with it or find another job.” Moreover, Mr. Hatcher

suggested to Plaintiff Barnes that the sexually inappropriate comments and unwanted touching

between Mr. Kirby and Plaintiff Barnes were consensual. In total, Plaintiff Barnes made over



                                                6
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 7 of 23 PageID #: 7




ten complaints to Mr. Hatcher and/or other management personnel for Defendants regarding Mr.

Kirby’s sexually inappropriate behavior during the course of her employment with Defendants.

Despite these repeated complaints, Mr. Kirby continued to engage in sexually inappropriate

conduct directed towards Plaintiff Barnes.

       13. Despite Plaintiff Barnes’ repeated complaints to Defendants’ agents or employees

about Mr. Kirby’s sexually inappropriate conduct in the workplace, Defendants’ management

personnel promoted Mr. Kirby to Traffic Control Supervisor. As a result of this promotion,

Plaintiff Barnes was no longer assigned to work with Mr. Kirby at a specific worksite.

Nonetheless, Mr. Kirby’s new supervisory responsibilities allowed him to show up unannounced

at Plaintiff Barnes’ work location at which point he continued to sexually harass Plaintiff Barnes.

In fact, Mr. Kirby’s new supervisory role allowed him to show up at Plaintiff’s daily assigned

work sites two to three times every shift at which point he would continue to engage in sexually

inappropriate and highly offensive conduct of a sexual nature directed at Plaintiff Barnes. During

these unannounced visits, Mr. Kirby, in his capacity as Plaintiff Barnes’ supervisor, continued to

make inappropriate sexual comments to her; take unauthorized pictures of Plaintiff Barnes; touch

her inappropriately and without permission; and ask Plaintiff Barnes to perform sexual favors for

him.

       14. After Plaintiff Barnes’ continued complaints, Defendants’ agents and/or employees

began to reduce Plaintiff Barnes’ work hours from her normal forty to fifty hours per week that

she worked prior to making complaints about Mr. Kirby’s sexually inappropriate and highly

offensive conduct to approximately twenty hours a week without explanation and despite the fact

that work was available with the Defendants that would have allowed her to continue working

her normal forty to fifty hours per week. After Plaintiff Barnes made additional complaints to



                                                7
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 8 of 23 PageID #: 8




management for the Defendants regarding Mr. Kirby’s continued sexually inappropriate and

offensive conduct directed towards her in the workplace, Defendants’ agents and/or employees

again reduced her work hours from approximately twenty hours per week to ten hours a week or

less. In fact, Defendants began to only offer Plaintiff Barnes work shifts that were in the middle

of the night as Defendants’ agents and/or employees knew Plaintiff Barnes cared for her three

young children and would not be available to work such shifts.

       15.   Along with Defendants reducing Plaintiff Barnes’ hours in retaliation for her

repeated complaints against Mr. Kirby as more fully described in the previous paragraphs of this

Complaint, Defendants agents and/or employees also subjected Plaintiff Barnes to other

instances of retaliation in the form of unwarranted write-ups. The first write up was from Mr.

Kirby stating that Plaintiff Barnes failed to wear a hard hat on the job. However, Mr. Kirby’s

complaint addressed a time when Plaintiff Barnes was taking her lunch break, was not in a work

zone, and at a location where other similarly situated employees of the Defendants were also not

wearing hard hats. Not surprisingly, the other employees of the Defendants were never written-

up for not wearing a hard hat. The second retaliatory write-up Plaintiff Barnes received was in

response to her alleged insubordination to Ms. Samantha Bartley shortly after Plaintiff Barnes

complained about Mr. Kirby’s sexually offensive conduct to Ms. Bartley.

       16.   On or about June 14, 2020, Plaintiff Barnes was admitted to Clark Memorial

Hospital for an incident in which she threatened to commit suicide as a result of the emotional

toll the ongoing harassment had taken on her mental well-being. On that date, Plaintiff Barnes

was treated for depression, anxiety, and suicidal ideations. Since this hospital visit, Plaintiff

Barnes has dealt with daily mental and emotional issues that interferes with her relationships

with her children and significant others.



                                                8
  Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 9 of 23 PageID #: 9




       17. On or about January 4, 2021, Plaintiff Barnes received from the EEOC a “Dismissal

and Notice of Rights” for her claims of discrimination and retaliation against Defendants. A copy

of the Notice is attached hereto as “Exhibit A.”

       18. As of February 2021 and continuing thereafter, Defendants offered Plaintiff Barnes

extremely limited work opportunities and hours which evidences continued retaliation on the part

of the Defendants for Plaintiff Barnes’ repeated complaints to Defendants’ management

personnel regarding Kirby’s sexually inappropriate behavior. Moreover, Mr. Kirby’s ongoing

sexual harassment of Plaintiff Barnes coupled with Defendants’ agents and/or employees

intentional retaliatory acts against Plaintiff Barnes after her repeated complaints to Defendants’

agents and/or employees in an attempt to stop Mr. Kirby’s outrageous behavior created

intolerable working conditions that would be perceived by a reasonable worker in Plaintiff

Barnes’ position with Defendants as intolerable, and that was otherwise engaged in by

Defendants’ agents and/or employees with the intent of forcing Plaintiff Barnes to quit her

employment with Defendants or to otherwise persuade her to reject the limited work

opportunities that Defendants offered her.

    STATEMENT OF PERTINENT FACTS RELEVANT TO PLAINTIFF BARNETT

       19.    Plaintiff Sheyanne Barnett (hereinafter “Plaintiff Barnett” or “Barnett”) was

employed by Defendants beginning on or about February 20, 2020 as a flagger. At the beginning

of her employment with Defendants, Plaintiff Barnett was a full-time employee working an

average of thirty-five to forty hours per workweek.

       20. Plaintiff Barnett’s duties as a flagger involved traveling to various work sites to

direct or control traffic around road construction. These duties frequently required Plaintiff

Barnett to be partnered with another employee for transportation to various construction sites and



                                                   9
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 10 of 23 PageID #: 10




for flagging work at the construction sites. At the start of her employment, Plaintiff Barnett was

paired with Andre Tarice, a road supervisor for Defendants. During their work together while

employed by Defendants, Mr. Tarice engaged in unwanted and sexually inappropriate conduct

directed towards Plaintiff Barnett that made her uncomfortable and made it difficult to perform

or otherwise interfered with her ability to perform her job duties for the Defendants.

       21. More specifically, Mr. Tarice made sexually inappropriate comments to Plaintiff

Barnett including, but not limited to, Mr. Tarice stating that he was going to “smack that

[Barnett’s] ass”, Mr. Tarice referencing how “big his dick was,” and Mr. Tarice asking Plaintiff

Barnett “when are you going to give me a chance? I know you got some good pussy; I’ll fuck

you good all night.”

       22. Plaintiff Barnett frequently told Mr. Tarice to stop speaking to her inappropriately

and to quit asking for sexual favors. Unfortunately, when Plaintiff Barnett rebuffed his advances

or requested that Mr. Tarice stop his sexually offensive behavior Mr. Tarice would engage in

aggressive and intimidating behavior towards Plaintiff Barnett. Mr. Tarice also threatened to

reduce Plaintiff Barnett’s normal forty hour workweek if she continued to rebuff his sexual

advances or otherwise tell him to stop making sexually inappropriate comments.

       23. On one occasion, Mr. Tarice made the comment that if Plaintiff Barnett were to

report his sexually inappropriate behavior to Defendants’ management personnel, then her

normal work hours would be cut.

       24. On or around August 2, 2020, Plaintiff Barnett made a verbal complaint to some of

Defendants’ management personnel named Jenny [last name unknown] and Samantha Bartley

regarding Mr. Tarice’s ongoing and repeated sexually inappropriate comments and requests for

sexual favors to her in the workplace. Immediately following this complaint regarding Mr.



                                                10
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 11 of 23 PageID #: 11




Tarice, Defendants’ agents and/or employees reduced Plaintiff Barnett’s work hours with

Defendants from her normal forty hours per week to a range from zero hours per week to ten

hours per week in retaliation for Plaintiff Barnett’s complaints of sexual harassment against Mr.

Tarice.

          25. On or around September 2020, Defendants’ management personnel notified Plaintiff

Barnett that she was no longer covered by Defendants’ insurance that was provided as a benefit

of her employment with the Defendants until that time. Shortly thereafter, Defendants never

contacted Plaintiff Barnett again for additional work assignments with the Defendants although

she was never formally notified of her termination by the Defendants or otherwise given a reason

as to why she had been terminated or not provided additional work assignments with the

Defendants.

          26. On or about January 4, 2021, Plaintiff Barnett received from the EEOC a “Dismissal

and Notice of Rights” for her claims of discrimination and retaliation against Defendants. A copy

of the Notice is attached hereto as “Exhibit B.”

                                         COUNT I

 SEXUALLY HOSTILE WORK ENVIRONMENT AGAINST PLAINTIFF BARNES IN
   VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AND THE
                   KENTUCKY CIVIL RIGHTS ACT

          27.    Plaintiffs reallege each and every allegation set forth in paragraphs 1 through 26

of the Complaint as if fully set forth herein.

          28.    Plaintiff Barnes, as a female, is a member of a protected class under Title VII of

the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS Chapter 344.

Additionally, Plaintiff Barnes is an “employee” of the Defendants within the meaning of Title

VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS Chapter 344.



                                                   11
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 12 of 23 PageID #: 12




       29.     Defendants, acting as individual entities and/or “joint employers” or alter egos of

each other, are “employer(s)” of Plaintiff Barnes within the meaning of Title VII of the Civil

Rights Act and the Kentucky Civil Rights Act, KRS Chapter 344.

       30.     As more fully described in the preceding paragraphs of this Complaint, Plaintiff

Barnes was subjected to a workplace of unwelcome and highly offensive conduct and insults of a

sexual nature while employed by Defendants that was so severe and pervasive that it altered her

conditions of employment and otherwise created a sexually hostile working environment.

Plaintiff Barnes was exposed to this hostile work environment because of her sex—female.

       31.     The sexually hostile working environment at Defendants’ place of employment

was one that a reasonable person would find hostile and abusive, and one that Plaintiff Barnes in

fact perceived as hostile and abusive.

       32.     As more fully described in the preceding paragraphs of this Complaint, Plaintiff

Barnes reported the sexually inappropriate conduct of an employee of Defendants, Mr. Kirby, to

management and supervisory personnel on several occasions.

       33.     As more fully described in the preceding paragraphs of the Complaint,

management and supervisory personnel of Defendants either knew or should have known that its

employee(s), including Mr. Kirby, had engaged in inappropriate and highly offensive sexual

behavior and acts of intimidation directed towards Plaintiff Barnes and failed to implement

prompt and effective corrective action to stop such unlawful behavior from continuing to occur.

       34.     Mr. Kirby’s ongoing sexual harassment of Plaintiff Barnes coupled with

Defendants’ agents’ and/or employees’ intentional retaliatory acts against Plaintiff Barnes after

her repeated complaints to Defendants’ agents and/or employees in an attempt to stop Mr.




                                               12
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 13 of 23 PageID #: 13




Kirby’s outrageous behavior from continuing created intolerable working conditions that would

be perceived by a reasonable worker in Plaintiff Barnes’ position with Defendants as intolerable.

       35.     Defendants’ agents and/or employees condoned the sexually inappropriate and

highly offensive conduct of Mr. Kirby that was directed towards Plaintiff Barnes and otherwise

engaged in the retaliatory acts against Plaintiff Barnes with the intent of forcing Plaintiff Barnes

to quit her employment with Defendants.

       36.     Moreover, Plaintiff Barnes’ working conditions with Defendants that involved a

sexually hostile working environment coupled with retaliatory acts that Defendants’ agents

and/or employees perpetrated against Plaintiff Barnes as a direct result of Plaintiff Barnes’

repeated complaints against Mr. Kirby compelled Plaintiff Barnes to reject limited employment

offers from the Defendants after the Defendants significantly cut her hours from forty to fifty

hours per week to less than ten hours per week. Additionally, a reasonable person in Plaintiff

Barnes’ position with the Defendants would have felt compelled to reject the limited work

opportunities offered by Defendants to Plaintiff Barnes under the circumstances described in this

Count of the Complaint or to effectively resign her employment with Defendants.

       37.     Mr. Kirby’s ongoing sexual harassment of Plaintiff Barnes coupled with

Defendants’ agents and/or employees intentional retaliatory acts against Plaintiff Barnes after her

repeated complaints to Defendants’ agents and/or employees in an attempt to stop Mr. Kirby’s

outrageous behavior from continuing made it highly foreseeable to Defendants’ agents and/or

employees that Plaintiff Barnes would reject limited work assignments from the Defendants or

effectively resign from her employment with Defendants as a direct result of the Defendants’

creation of intolerable working conditions as more fully described in the foregoing paragraphs of

the Complaint thereby constituting a “constructive discharge” of Plaintiff Barnes.



                                                13
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 14 of 23 PageID #: 14




       38.      Defendants, acting as individual entities and/or “joint employers” or alter egos of

each other, violated KRS 344.040 (the Kentucky Civil Rights Act) and Title VII of the Civil

Rights Act of 1964 by tolerating and/or condoning a sexually hostile workplace towards Plaintiff

Barnes during Plaintiff Barnes’ term of employment with the Defendants. As a direct and

proximate result of Defendants’ unlawful conduct as more fully described in the Complaint,

Plaintiff Barnes has suffered and will continue to suffer lost wages and benefits in the past,

future lost wages and benefits, has incurred past medical expenses and will continue to incur

future medical expenses, has suffered severe mental and emotional distress (past and future), loss

of enjoyment of life (past and future), personal indignity (past and future), humiliation (past and

future), and suffered other pecuniary and non-pecuniary losses.

       39.     Defendants’, acting as individual entities and/or as “joint employers” or alter egos

of each other, conduct and omissions as described in this Count of the Complaint is properly

categorized as oppressive, malicious, exceptionally reprehensible, and demonstrated a total

disregard for or deliberate or reckless indifference to the federally protected rights and liberties

of Plaintiff Barnes. Accordingly, an award of punitive damages against Defendants is warranted

under the applicable provisions of Title VII of the Civil Rights Act of 1964 and/or other

applicable federal statutory provisions.

                                             COUNT II

 RETALIATION AGAINST PLAINTIFF BARNES IN VIOLATION OF TITLE VII OF
  THE CIVIL RIGHTS ACT OF 1964 AND THE KENTUCKY CIVIL RIGHTS ACT.

       40.      Plaintiffs reallege each and every allegation set forth in paragraphs 1 through 39

of the Complaint as if fully set forth herein.

       41.      As more fully described in the preceding paragraphs of the Complaint, Plaintiff

Barnes engaged in activities protected by Title VII of the Civil Rights Act of 1964 and the

                                                 14
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 15 of 23 PageID #: 15




Kentucky Civil Rights Act, KRS Chapter 344, while employed by Defendants by reporting

incidents of sexual harassment, discrimination and intimidation to management and supervisory

personnel employed by the Defendants.

       42.     As more fully described in the preceding paragraphs of the Complaint,

employees of Defendants, including management and/or supervisory personnel, retaliated against

Plaintiff Barnes by, among other things, reducing or eliminating Plaintiff Barnes’ working hours

and issuing unwarranted write-ups in retaliation for Plaintiff Barnes reporting incidents of sexual

harassment, discrimination, and intimidation in the Defendants’ workplace and for otherwise

engaging in a protected activity under Title VII of the Civil Rights Act of 1964 and the Kentucky

Civil Rights Act, KRS Chapter 344.

       43.     There is a causal connection between Plaintiff Barnes’ complaints of sexual

harassment, discrimination and intimidation in the Defendants’ workplace as alleged in the

Complaint and the adverse employment actions and other forms of retaliation perpetrated against

Plaintiff Barnes by Defendants as alleged herein including, but not limited to, Defendants

reducing and eliminating Plaintiff’s working hours and issuing unwarranted write-ups to Plaintiff

Barnes.

       44.     Defendants’ agents’ and/or employees’ intentional retaliatory acts against Plaintiff

Barnes after her repeated complaints to Defendants’ agents and/or employees in an attempt to

stop Mr. Kirby’s outrageous behavior from continuing created intolerable working conditions

that would be perceived by a reasonable worker in Plaintiff Barnes’ position with Defendants as

intolerable.

       45.     Defendants’ agents and/or employees engaged in the retaliatory acts against

Plaintiff Barnes as more fully described in the preceding paragraphs of the Complaint with the



                                                15
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 16 of 23 PageID #: 16




intent of forcing Plaintiff Barnes to quit her employment with Defendants or to otherwise

encourage her to reject any job assignments made by Defendants to Plaintiff Barnes with limited

hours after she engaged in protected activity under Title VII of the Civil Rights Act of 1964 and

the Kentucky Civil Rights Act, KRS Chapter 344.

       46.     Moreover, Plaintiff Barnes’ working conditions with Defendants that involved a

sexually hostile working environment coupled with retaliatory acts that Defendants’ agents

and/or employees perpetrated against Plaintiff Barnes as a direct result of Plaintiff Barnes’

repeated complaints against Mr. Kirby compelled Plaintiff Barnes to refuse to accept limited

employment offers from the Defendants after the Defendants significantly cut her hours from

forty to fifty hours per week to less than ten hours per week. Additionally, a reasonable person

in Plaintiff Barnes’ position with the Defendants would have felt compelled to reject the limited

work opportunities offered by Defendants to Plaintiff Barnes under the circumstances described

in this Count of the Complaint or to effectively resign her employment with Defendants

       47.     Mr. Kirby’s ongoing sexual harassment of Plaintiff Barnes coupled with

Defendants’ agents and/or employees intentional retaliatory acts against Plaintiff Barnes after her

repeated complaints to Defendants’ agents and/or employees in an attempt to stop Mr. Kirby’s

outrageous behavior from continuing made it highly foreseeable to Defendants’ agents and/or

employees that Plaintiff Barnes would reject limited work assignments from the Defendants or

effectively resign her employment with Defendants as a direct result of the Defendants’ creation

of intolerable working conditions as more fully described in the foregoing paragraphs of the

Complaint thereby constituting a “constructive discharge” of Plaintiff Barnes.

       48.     As more fully described in the preceding paragraphs of this Complaint,

Defendants’, acting as individual entities and/or as “joint employers” or alter egos of each other,



                                                16
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 17 of 23 PageID #: 17




violated Title VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS

Chapter 344 by taking adverse employment actions and other retaliatory actions against Plaintiff

Barnes after she engaged in activities protected by Title VII of the Civil Rights Act of 1964 and

the Kentucky Civil Rights Act, KRS Chapter 344. As a direct and proximate result of

Defendant’s unlawful and retaliatory conduct, Plaintiff Barnes has suffered and will continue to

suffer lost wages and benefits in the past, future lost wages and benefits, has incurred past

medical expenses and will continue to incur future medical expenses, has suffered severe mental

and emotional distress (past and future), loss of enjoyment of life (past and future), personal

indignity (past and future), humiliation (past and future), and suffered other pecuniary and non-

pecuniary losses.

       49.     Defendants’, acting as individual entities and/or as “joint employers” or alter egos

of each other, retaliatory conduct as described in this Count of the Complaint is properly

categorized as oppressive, malicious, exceptionally reprehensible, and demonstrated a total

disregard for or deliberate or reckless indifference to the federally protected rights and liberties

of Plaintiff Barnes. Accordingly, an award of punitive damages against Defendants is warranted

under the applicable provisions of Title VII of the Civil Rights Act of 1964 and/or other

applicable federal statutory provisions.

                                       COUNT III

SEXUALLY HOSTILE WORK ENVIRONMENT AGAINST PLAINTIFF BARNETT IN
   VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964 AND THE
                   KENTUCKY CIVIL RIGHTS ACT

       50.     Plaintiffs reallege each and every allegation set forth in paragraphs 1 through 49

    of the Complaint as if fully set forth herein.




                                                 17
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 18 of 23 PageID #: 18




       51.     Plaintiff Barnett, as a female, is a member of a protected class under Title VII of

the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS Chapter 344.

Additionally, Plaintiff Barnett is/was an “employee” of the Defendants within the meaning of

Title VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS Chapter 344.

       52.     Defendants, acting as individual entities and/or “joint employers” or alter egos of

each other, are/were “employer(s)” of Plaintiff Barnett within the meaning of Title VII of the

Civil Rights Act and the Kentucky Civil Rights Act, KRS Chapter 344.

       53.     As more fully described in the preceding paragraphs of this Complaint, Plaintiff

Barnett was subjected to a workplace of unwelcome and highly offensive conduct and insults of

a sexual nature while employed by Defendants that was so severe and pervasive that it altered

her conditions of employment and otherwise created a sexually hostile working environment.

Plaintiff Barnett was exposed to this hostile work environment because of her sex—female.

       54.     The sexually hostile working environment at Defendants’ place of employment

was one that a reasonable person would find hostile and abusive, and one that Plaintiff Barnett in

fact perceived as hostile and abusive.

       55.     As more fully described in the preceding paragraphs of this Complaint, Plaintiff

Barnett reported the sexually inappropriate conduct of an employee of Defendants, Mr. Tarice, to

management and supervisory personnel on at least one occasion.

       56.     As more fully described in the preceding paragraphs of the Complaint,

management and supervisory personnel of Defendants either knew or should have known that its

employee(s), including Mr. Tarice, had engaged in inappropriate and highly offensive sexual

behavior and acts of intimidation directed towards Plaintiff Barnett and failed to implement

prompt and effective corrective action to stop such unlawful behavior from continuing to occur.



                                               18
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 19 of 23 PageID #: 19




       57.     Mr. Tarice’s ongoing sexual harassment of Plaintiff Barnett coupled with

Defendants’ agents’ and/or employees’ intentional retaliatory acts against Plaintiff Barnett after

her complaint to Defendants’ agents and/or employees in an attempt to stop Mr. Tarice’s

outrageous behavior from continuing created intolerable working conditions that would be

perceived by a reasonable worker in Plaintiff Barnett’s position with Defendants as intolerable.

       58.     Defendants’ agents and/or employees condoned the sexually inappropriate and

highly offensive conduct of Mr. Tarice that was directed towards Plaintiff Barnett and otherwise

engaged in the retaliatory acts against Plaintiff Barnett with the intent of forcing Plaintiff Barnett

to quit her employment with Defendants.

       59.     A reasonable person in Plaintiff Barnett’s position with the Defendants would

have felt compelled to reject any limited work opportunities offered by Defendants to Plaintiff

Barnett under the circumstances described in this Count of the Complaint or to effectively resign

their employment with Defendants

       60.     Defendants, acting as individual entities and/or “joint employers” or alter egos of

each other, violated KRS 344.040 (the Kentucky Civil Rights Act) and Title VII of the Civil

Rights Act of 1964 by tolerating and/or condoning a sexually hostile workplace towards Plaintiff

Barnett during Plaintiff Barnett’s term of employment with the Defendants. As a direct and

proximate result of Defendants’ unlawful conduct as more fully described in the Complaint,

Plaintiff Barnett has suffered and will continue to suffer lost wages and benefits in the past,

future lost wages and benefits, has incurred past medical expenses and will continue to incur

future medical expenses, has suffered severe mental and emotional distress (past and future), loss

of enjoyment of life (past and future), personal indignity (past and future), humiliation (past and

future), and suffered other pecuniary and non-pecuniary losses.



                                                 19
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 20 of 23 PageID #: 20




       61.     Defendants’, acting as individual entities and/or as “joint employers” or alter egos

of each other, conduct and omissions as described in this Count of the Complaint is properly

categorized as oppressive, malicious, exceptionally reprehensible, and demonstrated a total

disregard for or deliberate or reckless indifference to the federally protected rights and liberties

of Plaintiff Barnett. Accordingly, an award of punitive damages against Defendants is warranted

under the applicable provisions of Title VII of the Civil Rights Act of 1964 and/or other

applicable federal statutory provisions.

                                            COUNT IV

RETALIATION AGAINST PLAINTIFF BARNETT IN VIOLATION OF TITLE VII OF
 THE CIVIL RIGHTS ACT OF 1964 AND THE KENTUCKY CIVIL RIGHTS ACT.

       62.      Plaintiffs reallege each and every allegation set forth in paragraphs 1 through 61

of the Complaint as if fully set forth herein.

       63.      As more fully described in the preceding paragraphs of the Complaint, Plaintiff

Barnett engaged in activities protected by Title VII of the Civil Rights Act of 1964 and the

Kentucky Civil Rights Act, KRS Chapter 344, while employed by Defendants by reporting

incidents of sexual harassment, discrimination and intimidation to management and supervisory

personnel employed by Defendants.

       64.      As more fully described in the preceding paragraphs of the Complaint,

employees of Defendants, including management and/or supervisory personnel, retaliated against

Plaintiff Barnett by, among other things, reducing or eliminating Plaintiff Barnett’s working

hours, canceling her health insurance benefits with the Defendants, and ultimately terminating

Plaintiff Barnett’s employment with Defendants in retaliation for Plaintiff Barnett’s reporting of

incidents of sexual harassment, discrimination, and intimidation in the workplace and for



                                                 20
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 21 of 23 PageID #: 21




otherwise engaging in a protected activity under Title VII of the Civil Rights Act of 1964 and the

Kentucky Civil Rights Act, KRS Chapter 344.

       65.     There is a causal connection between Plaintiff Barnett’s complaints of sexual

harassment, discrimination and intimidation in the workplace as alleged in the Complaint and the

adverse employment actions and other forms of retaliation perpetrated against Plaintiff Barnett

by Defendants as alleged herein including, but not limited to, Defendants reducing or eliminating

Plaintiff Barnett’s working hours, canceling her health insurance benefits with the Defendants,

and ultimately terminating Plaintiff Barnett’s employment with Defendants.

       66.     Defendants’ agents’ and/or employees’ intentional retaliatory acts against Plaintiff

Barnett after her complaints to Defendants’ agents and/or employees in an attempt to stop Mr.

Tarice’s outrageous behavior from continuing created intolerable working conditions that would

be perceived by a reasonable worker in Plaintiff Barnett’s position with Defendants as

intolerable.

       67.     Defendants’ agents and/or employees engaged in the retaliatory acts against

Plaintiff Barnett as more fully described in the preceding paragraphs of the Complaint with the

intent of forcing Plaintiff Barnett to quit her employment with Defendants after she engaged in

protected activity under Title VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights

Act, KRS Chapter 344.

       68.     A reasonable person in Plaintiff Barnett’s position with the Defendants that was

subjected to the conduct of Defendants’ agents and/or employees as more fully described in the

Complaint would have felt compelled to resign their employment with Defendants.

       69.     As more fully described in the preceding paragraphs of this Complaint,

Defendants, acting as individual entities and/or as “joint employers” or alter egos of each other,



                                                21
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 22 of 23 PageID #: 22




violated Title VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act, KRS

Chapter 344, by taking adverse employment actions and other retaliatory actions against Plaintiff

Barnett after Plaintiff Barnett engaged in activities protected by Title VII of the Civil Rights Act

of 1964 and the Kentucky Civil Rights Act, KRS Chapter 344. As a direct and proximate result

of Defendants’ unlawful conduct, Plaintiff Barnett has suffered and will continue to suffer lost

wages and benefits in the past, future lost wages and benefits, past and future medical expenses,

severe mental and emotional distress (past and future), loss of enjoyment of life (past and future),

personal indignity (past and future), humiliation (past and future), and other pecuniary and non-

pecuniary losses.

       70.     Defendants’, acting as individual entities and/or as “joint employers” or alter egos

of each other, retaliatory conduct as described in this Count of the Complaint is properly

categorized as oppressive, malicious, exceptionally reprehensible, and demonstrated a total

disregard for or deliberate or reckless indifference to the federally protected rights and liberties

of Plaintiff Barnett. Accordingly, an award of punitive damages against Defendants is warranted

under the applicable provisions of Title VII of the Civil Rights Act of 1964 and/or other

applicable federal statutory provisions.


       WHEREFORE, Plaintiff Barnes and Plaintiff Barnett demand judgment against

Defendant Safe Zone Services, LLC, Defendant UEC Holdings, Inc., and/or Defendant United

Electric Company, Inc., either jointly or individually as follows:

       1.      Judgment against Defendant Safe Zone Services, LLC, Defendant UEC Holdings,

Inc. and/or Defendant United Electric Company, Inc., either jointly or individually, in an amount

sufficient to fully compensate the Plaintiffs for their respective lost wages and benefits in the

past, for their future lost wages and benefits, for their respective medical expenses incurred in the


                                                 22
 Case 3:21-cv-00196-DJH Document 1 Filed 03/25/21 Page 23 of 23 PageID #: 23




past and future medical expenses, for their respective past and future mental and emotional

distress, personal indignity, humiliation, and other pecuniary and non-pecuniary losses suffered

as a result of Defendants’ violations of Title VII of the Civil Rights Act of 1964 and the

Kentucky Civil Rights Act, KRS Chapter 344, as more fully alleged in the Complaint;

       2.      An award of punitive damages against Defendant Safe Zone Services, LLC,

Defendant UEC Holdings, Inc. and/or Defendant United Electric Company, Inc., either jointly or

individually, as provided for pursuant to the provisions of Title VII of the Civil Rights Act of

1964 and/or any other applicable federal statutory provision;

       3.      For their respective costs expended herein;

       4.      For their respective reasonable attorney’s fees as provided for by statute;

       5.      For a trial by jury on all claims set forth herein;

       6.      For pre-judgment and post-judgment interest at the prevailing legal rate;

       7.      For leave to amend the pleadings as proof develops; and

       8.      For any and all other relief that either Plaintiff may be entitled to under the law.

                                               Respectfully submitted,



                                                   /s/ Charles W. Miller
                                               Charles W. Miller
                                               cmiller@cwmassociates.com
                                               T. Ryan Greer
                                               CHARLES W. MILLER & ASSOCIATES
                                               www.cwmassociates.com
                                               Waterfront Plaza, Suite 2104
                                               325 West Main Street
                                               Louisville, KY 40202
                                               (502) 583-2300
                                               (502) 583-2323 (fax)

                                               COUNSEL FOR PLAINTIFFS



                                                 23
